DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on January 19, 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
The disclosure is objected to because of the following informalities: the specification makes reference to a number of US patent applications without including the corresponding publication numbers, see para [0056] et seq.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim are drawn to a biological analysis system.  However, the body of the claim does not include any limitation configured to perform analysis.  Thus, it is unclear how a sample block, control system and automated tray is able to perform the stated function.  The examiner recommends applicant include in the body of the claim something capable of performing analysis (e.g., light source and detector combination), as supported by the specification as filed.
Claim 1 recites “the sample holder configured to receive a plurality of samples” and “…to allow user access to the plurality of sample holders”. The plurality of sample holders lack antecedent basis.  The examiner assumes the “plurality of samples” and “the plurality of sample holders” are meant to be the same element and will treat “the plurality of sample holders” as a -- plurality of samples--.  Nevertheless clarification by the applicant is required. 
In addition, the “sample holder” is not positively recited in the claim.  It is unclear from the current drafting of the claims whether or not applicant intends the “sample holder” to receive patentable weight.  The examiner recommends applicant positively reciting the “the sample holder”. 
Claim 6 recites in the preamble “the biological analysis device”.  This lacks antecedent basis.  The examiner recommends changing “the biological analysis device” to --the biological analysis system-- for consistency.
In addition, claim 6 depends on claim 2, wherein claim 2 recites the tray further comprises a positional sensor.  Claim 6 recites the tray or sample block assembly further comprises a tab to block emitted light from the positional sensor.  It is unclear how the tray can include both the positional sensor and the tab.  It appears claim 6 should recite the sample block (only) includes the tab.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherubini et al. (US 2012/0295249; hereinafter “Cherubini”).
As to claim 1, Cherubini teaches a biological analysis system comprising: 
a sample block assembly comprising a sample block (reads on thermal module 2) configured to accommodate a sample holder (multiwall pate), the sample holder configured to receive a plurality of samples (in wells 4; see para [0173] et seq.); 
a control system 25 configured to cycle the plurality of samples through a series of temperatures, see para [0182] et seq.; and 
an automated tray (horizontally movable tray 102) comprising a slide assembly, the tray configured to reversibly slide the sample block assembly from a closed to an open position to allow user access to the plurality of samples (see Figs. 9A-F).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cherubini in view of Blasenheim et al., (US 2012/0080610; hereinafter “Blasenheim”).
As to claims 2-4, Cherubini does not explicitly teach a positional sensor configured to determine when the automated tray has achieved a defined closed position and defined open position.  Blasenheim teaches an optical camera alignment system a chamber 150 movable between a thermal cycling position adjacent to the thermal cycling system 100 and a loading position remote from the thermal cycling system. The chamber contains microplate 20 and the pressure moving track having a positioning sensor 1487 to determine when the pressure chamber is in the thermal cycling position.  Blasenheim teaches an optical switch (see para [0552]).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have provided in the thermocycling apparatus of Cherubini, the positional sensor of Blasenheim for the expected benefit of providing reliable alignment between the wells and the optical detector(s).
As to claim 6, Blasenheim does not explicitly teach the use of a tab on the sample block.  However, the use of tabs to block emitted light from the positional sensor is considered well known in the art for providing reliable determination of a position.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cherubini in view of Blasenheim, as applied to claim 2 above, in further view of Heimberg (US 6,153,426).
As to claim 5, Cherubini teaches a heated cover 6 (see para [0197] et seq.) Blasenheim teaches an optical switch. Cherubini and Blasenheim do not explicitly disclose the positional sensor is configured to determine when the automated tray has achieved a defined closed position such that the sample block is aligned with the heated cover. Hiemberg teaches the thermocycler apparatus 1 in accordance with the invention comprises preferably at the top wall 11 of the cover basebody 8 at the portion opposite the freely movable end 21 of the linear motor 20 a switch 22 with which a contact of the freely movable end 21 with the top wall 11 of the cover basebody 8 can be sensed and converted into an electrical signal (see col. 4, lines 27 et seq.)  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in the combined system or Cherubini and Blasenheim, the positional sensor for determining the sample block is aligned with the heated cover for the expected benefit of determining the thermocycler is sufficient covered for reliable detection.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maltezos et al. (US 2012/0171678; hereinafter “Maltezos”) also teaches the invention as set forth in claim 1.  Maltezos teaches a biological analysis system comprising a thermal cycler body (101; 151) comprises a fan (103; 153) and a removable heat block assembly, or swap block (105; 155) (FIG. 1). The swap block (105; 155) is inserted into and removed from the thermal cycler body (103; 153) by optionally sliding the swap heat block on sliding rails (113;163). After the swap block (105; 155) is inserted into the thermal cycler body (103; 153) the door of the thermal cycler (115;165) may be closed. The swap heat block (105; 155) comprises a liquid composition container (111; 161) and a heat sink (107;157) and optionally capped samples (109;159). In one embodiment the swap heat block (FIG. 2) comprises a receptacle with wells that seals the in the liquid composition so that the sample vessels do not contact the liquid (metal, metal alloy or metal slurry). In another embodiment the swap block (105; 155) comprises a receptacle barrier with wells (307;407) that is sealed to a liquid composition container housing (311;411), wherein the seal is liquid tight and may optionally comprise a gasket (309;409) (FIGS. 3 and 4). Further, the liquid composition container housing (311;411) is sealed to a base plate (313;413), which may be a metal plate (such as copper or aluminum), wherein the seal is liquid tight and may optionally comprise a gasket (312;412). The base plate (313;413) is in turn thermally coupled to a Peltier element (315;415), heats and cools the liquid composition and is in turn coupled to a heat sink (417). Optionally, a heat spreader (such as a copper, aluminum, or other metal or metal alloy that has high thermal conductivity) is sandwiched between the base plate (313;413) and the Peltier element (315;415). In some embodiments the swap block (105; 155) is held together by fasteners, such as screws (301;401). In one embodiment the swap block comprises a first piece, such as a receptacle with 48 wells (307;407), that is occupied by a second piece, such as a sample vessel, including but not limited to a sample plate (305;405), a single sample vessel or a strip of sample vessels, into which a third piece, such as a transparent cap plate (303;403), a single cap or strip of caps is inserted. In one embodiment the transparent cap plate (303;403), a single cap or strip of caps optionally comprises an extrusion, such as a light guide (see para [0041] et seq.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/           Primary Examiner, Art Unit 1798